Citation Nr: 1733737	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a lung disorder, to include bronchiectasis.

2.  Entitlement to service connection for a cardiac disorder, to include arteriosclerotic heart disease (ASHD) with angina pectoris.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran had active service from January 1943 to August 1945.  He died in September 2011.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a November 2009 rating decision of the Nashville, Tennessee RO.

The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).  In November 2011, the Appellant requested that she be substituted for the Veteran as the Appellant in his pending appeal.  38 U.S.C.A. § 5212A (West 2014).  The RO has allowed for the Appellant's substitution in the Veteran's case. 

The Board previously remanded these matters for additional development in August 2013 and August 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a lung disorder, to include bronchiectasis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran's cardiac disorder, to include ASHD with angina pectoris, began during or within one year of his discharge from service, or is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cardiac disorder, to include ASHD with angina pectoris, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arteriosclerosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

In a March 2009 statement, the Veteran indicated that he was wounded in the Battle of the Bulge and received treatment for hemorrhage.  A hospital admission card dated in June 1944 reflects a diagnosis of hemorrhage.  Treatment records from the June 1944 hospital admission are not in evidence.  Service treatment records reflect that a normal cardiovascular examination was noted upon separation in August 1945.

A March 2009 buddy statement from W.W. noted that the Veteran was treated for heart problems and fluid buildup after he returned to the United States from France.

Post-service treatment for a cardiovascular disability is first shown in 1974.  VA outpatient treatment records dated in 1974 noted a complaint of angina by history. The Veteran was diagnosed with angina pectoris.  The Veteran reported that he was told that he had a mild coronary in 1955.  A VA treatment record dated in 1985 reflects that the Veteran had a cardiac catheterization.  VA outpatient records from 2007 to 2009 reflect that diagnoses of atherosclerotic cardiovascular disease and congestive heart failure were noted. 

In a February 2017 opinion, a VA examiner who reviewed the record of evidence concluded that he could not say at least with a 50 percent or greater certainty that the Veteran's diagnosed cardiac diseases were related to service or that they manifested within one year of his discharge in August 1945.  The examiner noted that, based on historical information described by the Veteran in his medical records, actual diagnosis of any potential cardiac disease would not have been any earlier than 1965.  As such, the examiner concluded that it did not seem chronologically consistent with development of the disease during service.  

Moreover, the examiner noted that a cardiac catheterization in 1985 was reported as reflecting essentially normal coronary arteries.  The examiner also stated that although the Veteran may have developed atherosclerotic heart disease later in life, with such a strong family history and coronary artery disease risk factors, it would be impossible to relate with a 50 percent certainty or greater that any cardiovascular disease was related to military service.  Additionally, the examiner reviewed the letter of support from W. W. but did not find any supportive data in his records that would suggest that he had associated congestive heart failure during that time or within one year of discharge.  The examiner noted that, although massive bleeding or hemorrhagic events could lead to demand ischemic myocardial infarction, the record did not suggest that was the case for the Veteran.  To that end, the examiner noted that an electrocardiogram from 1958 did not report any suggestion of a myocardial infarction.

The medical evidence of record clearly shows that the Veteran had a current diagnosis of atherosclerotic cardiovascular disease and congestive heart failure, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes the Veteran's cardiac disability to military service, to include the hemorrhage during service that was noted in his records.  

In terms of evidence providing an etiology between the Veteran's current cardiac disorder and any incident that occurred during his time on active duty, the Board notes that there is no competent evidence which provides such a link.  In the February 2017 opinion, a VA examiner could not say at least with a 50 percent or greater certainty that the Veteran's diagnosed cardiac diseases were related to service or that they manifested within one year of his discharge.  The examiner acknowledged the Veteran's history of an in-service hemorrhage, but found that, while hemorrhagic events could lead to demand ischemic myocardial infarction, an electrocardiogram from 1958 did not report any suggestion of a myocardial infarction.  This opinion contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the February 2017 VA examiner's opinion and finds that the probative medical evidence of record weighs against a link between the Veteran's cardiac disability and his active duty.  Boyer, supra. 

Arteriosclerosis is a disorder for which presumptive service connection is available.  However, there is no evidence in the claims file that the Veteran's arteriosclerotic heart disease manifested to a compensable degree within one year of his discharge.  As noted above, the 2017 examiner observed that an electrocardiogram from 1958 did not report any suggestion of a myocardial infarction.  There is no other competent evidence suggesting manifestation of heart disease within one year of discharge from service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

The Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, the Board finds that the question regarding the potential relationship between the Veteran's cardiac disabilities and any instance of his military service to be complex in nature and requiring medical expertise to address.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Therefore, the Board accords the lay statements from the Veteran and the Appellant regarding the etiology of the cardiac disorders no probative value as they are not competent evidence, given that neither individual has shown they have specialized medical knowledge or training.  

In conclusion, the Board finds that the competent medical and lay evidence of record weighs against a grant of service connection for the Veteran's cardiac disabilities.  As such, the Board finds that service connection for a cardiac disorder, to include ASHD with angina pectoris, is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of entitlement to service connection for a cardiac disorder, to include ASHD with angina pectoris.  As such, that doctrine is not applicable in the instant appeal, and this claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a cardiac disorder, to include ASHD with angina pectoris, is denied.



REMAND

In its August 2016 remand, the Board noted that, while a nexus opinion had been provided in November 2016 with regard to the diagnosis of bronchiectasis, the examiner did not specifically comment on the other findings of record.  Specifically, a report of a June 2007 CT scan noted significant infiltrative changes in the right lower lung, some old granulomatous calcified disease, mediastinal lymphadenopathy of questionable significance and bronchiectatic changes.  

Pursuant to the Board's August 2016 remand, addendum opinions were provided in September and November 2016; however, these opinions did not address the diagnoses of granulomatous calcified disease and mediastinal lymphadenopathy of questionable significance as shown on the June 2007 CT study.  Once VA undertakes the effort to provide an opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, another opinion should be provided, wherein the examiner addresses the diagnoses of granulomatous calcified disease and mediastinal lymphadenopathy of questionable significance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the pulmonary examiner who provided the November 2013 opinion and the September and November 2016 addendum opinions, for an additional addendum opinion.  If that examiner is not available, the opinion should be completed by another physician.  The claims folder should be provided to the physician for review.  The examination report should indicate that the claims file was reviewed.

After a review of the claims file, the examiner should provide an opinion as to whether "granulomatous calcified disease" or "mediastinal lymphadenopathy of questionable significance" as shown on the June 2007 CT study is at least as likely as not (50 percent or greater likelihood) related to any incident of the Veteran's military service, including the right infiltration of the right lung noted during service in July 1945.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should state why it is not possible to provide an opinion.

2.  Following the completion of the requested actions, readjudicate the claim.  If the benefit sought is not granted, the Appellant should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


